Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 16/874047 
    
        
            
                                
            
        
    

Parent Data16874047, filed 05/14/2020 is a continuation in part of 15100993, filed 06/02/2016 and having 2 RCE-type filings therein15100993 is a national stage entry of PCT/IL14/51052 , International Filing Date: 12/04/2014PCT/IL14/51052 Claims Priority from Provisional Application 61911478, filed 12/04/2013


. 


DETAILED ACTION

Claims 1-22 are pending. 
No claim is allowed.  

Election/Restrictions

This application contains claims directed to the following patentably distinct species. The invention is drawn to use of CSA compounds to stimulate stem cells and hair growth.  The species are independent or distinct because claim 1 is drawn to a method of regenerating tissue and/or preventing tissue atrophy, the method comprising: providing a treatment composition including one or more CSA compounds in a carrier; administering the treatment composition to targeted tissue of a subject; and the treatment composition stimulating tissue regeneration and/or preventing tissue atrophy at the targeted tissue to which it is applied.  Claim 1 is drawn to one or more any CSA compound for regenerating tissue and/or preventing tissue atrophy.
In addition, the species cited in claim 1 are not obvious variants of each other based on the current record.   All claims are directly or indirectly dependent on claim 1.  The term CSA includes a large number of compounds with different structure and linkages among other differences.  Different fields of searches will be required. Claim 2 is drawn to the method of claim 1, wherein the treatment composition includes one or more CSA compounds having hydrolysable linkages.  One or more CSA compounds having hydrolysable linkages include hundreds of compounds with variety of hydrolysable linkages.  Similarly, claim 3 is drawn to the method of claim 2 wherein a majority, by weight, of the CSA compounds included in the treatment composition are CSA compounds having hydrolysable linkages. administering the treatment composition to targeted tissue of a subject; and the treatment composition stimulating tissue regeneration and/or preventing tissue atrophy at the targeted tissue to which it is applied. Claim 4 is drawn to the method of claim 3, wherein substantially all of the CSA compounds included in the treatment composition are CSA compounds having hydrolysable linkages.  Claim 5 depend of claim 2, is drawn to when hydrolysable linkages are ester linkage.  Claim 6 is drawn to the method of claim 1, wherein the one or more CSA compounds include one or more of CSA-44, CSA-142, CSA-144, CSA-145, CSA-146, and CSA-148.  Claims 7-22 are dependent on claim 1, the same reasons apply to remaining claims 7-22.   
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all pending claims 1-22 are generic. 
	Each invention as claimed is independent and/or distinct from the other(s) and patentable differences in the species of method and CSA compounds.  A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required.  
	When a requirement for restriction between either independent or distinct species is made, applicant must elect a single disclosed species even if applicant disagrees with the examiner’s restriction requirement.
A single species will be one specific method of regeneration tissue or preventing tissue atrophy by one specific CSA compound.  Applicants may elect one specific method of treatment which will be treated by elected CSA compound for a complete election of species.    The election of invention must be clear and species of one CSA compound and the specific one disease which will be treated by elected specific CSA compound and the disease must be specific.  
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant should show the full support of the elected invention in the original specification.

Treatment of specific disease by one specific CSA

Different forms of disease do not correspond to the same invention because these diseases require different searches, different patient populations, and have different etiologies and pathophysiology. Applicant should elect one specific disease which will be treated by one specific Ceragenin CSA compound or its specific method of treatment.  

CSA-44 Trihydrochloride

    PNG
    media_image1.png
    211
    429
    media_image1.png
    Greyscale


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of the CSA compound and specific method of treatment by the elected CSA compound. For prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant should show the support of the elected invention in the original specification. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity, no telephone call was made to request an oral election to the above restriction requirement.  It was decided to send the requirement in writing. 

Notice for Inventorship 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628